State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    518117
________________________________

In the Matter of RORY DOLAN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     Rory Dolan, Otisville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Following a verbal altercation with another inmate in the
laundry area and bathroom of their housing unit, petitioner was
charged in a detailed misbehavior report with creating a
disturbance. That report, as well as the testimony of the
correction officer who authored it, provided substantial evidence
for the determination that petitioner was guilty as charged
(see Matter of Green v Bradt, 91 AD3d 1235, 1237 [2012], lv
denied 19 NY3d 802 [2012]; Matter of Hale v Selsky, 57 AD3d 1136,
1137 [2008], appeal dismissed 12 NY3d 776 [2009]). Petitioner's
contrary testimony that he was not arguing with the other inmate
                              -2-                  518117

and was only speaking loudly because of the nearby washing
machines and dryers presented a credibility issue for the Hearing
Officer to resolve (see Matter of Hale v Selsky, 57 AD3d at
1137). Further, the record does not support petitioner's
assertion that the Hearing Officer was biased or that the
determination flowed from that alleged bias (see Matter of
Ferguson v Fischer, 116 AD3d 1314, 1314 [2014]). Petitioner's
remaining contentions are either unpreserved or lack merit.

     Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court